                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


    Michelle Lyn Hogquist,                               Case No. 19-cv-2471 (WMW/KMM)

                               Petitioner,
                                                         ORDER ADOPTING
          v.                                       REPORT AND RECOMMENDATION

    Anoka County District Courts, City of
    Anoka Police Department, State of
    Minnesota, and Attorney General,

                               Respondents.


         This matter is before the Court on the October 24, 2019 Report and

Recommendation (R&R) of United States Magistrate Judge Katherine M. Menendez.

(Dkt. 11.) The R&R recommends denying Petitioner Michelle Lyn Hogquist’s petition for

a writ of habeas corpus. Objections to the R&R have not been filed in the time period

permitted.1

         In the absence of timely objections, the Court reviews an R&R for clear error. See

Fed. R. Civ. P. 72(b) advisory committee’s note (“When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per




1
       The Clerk of Court mailed the R&R to Hogquist’s last known address, and the
United States Postal Service returned the mailing as undeliverable. Hogquist has not
provided an alternative address. It is a petitioner’s responsibility to provide updated
contact information to ensure the timely receipt of case-related communications. The
Court declines to postpone its decision until Hogquist updates her contact information.
curiam). Having carefully performed this review, the Court finds no clear error and adopts

the R&R.

      Based on the R&R and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The October 24, 2019 R&R, (Dkt. 11), is ADOPTED.

      2.     Petitioner Michelle Lyn Hogquist’s petition for a writ of habeas corpus,

             (Dkt. 1), is DENIED.

      3.     Petitioner Michelle Lyn Hogquist’s application to proceed in forma pauperis,

             (Dkt. 2), is DENIED AS MOOT.

      4.     No Certificate of Appealability, 28 U.S.C. § 2253(c)(2), will issue.

      5.     This matter is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 17, 2019                           s/Wilhelmina M. Wright
                                                   Wilhelmina M. Wright
                                                   United States District Judge




                                            2
